CONCURRING OPINION
Donlon, Judge:
I reach the same result, namely, that the decision below should be affirmed. However, there are issues raised by appellant which, in my view, make it advisable to state what my opinion is, on which I have arrived at that result.
Appellant argues for the right to make certain deductions from an appraisement on the basis of export value. There is no allegation of error as to the trial judge’s finding that export value is the proper basis for appraising this merchandise, both the fishing rods and the baseball gloves. Basis of appraisement is not an issue. It is export value.
Appellant’s brief states that he “accepts the appraised ex-factory unit values.” I do not see, either in the official papers or in the findings of the trial judge, any appraised ex-factory unit export values. There were entered, and appellant claims, certain ex-factory prices for the merchandise. But that is not how the appraiser appraised.
It is too well known to require citation of authority that the appraiser is deemed to have found each and every one of the statutory *666elements that enter into his finding of dutiable value. In the case of export value, those findings, under old section 402(d), which is applicable here, include (1) market value, or price, (2) at the time of exportation, (3) at which such or similar merchandise, (4) is freely offered for sale in the principal markets of the exporting country,. (5) in ordinary course of trade, (6) for exportation to the United States, (7) plus, when not mchcded in sueh price, certain specified costs and charges that seem not to be in issue here.
I take it that appellant does not argue that the appraiser should allow any deductions from market value, or price, for there is no statutory authority in section 402(d) for any such allowance. What appellant argues is that he has overcome the presumption that the prices the appraiser found were correct, and has likewise borne the burden of proving that other prices are the correct export values of this merchandise.
It is in the light of this problem of proof that I review the findings of the trial judge, the allegations of error, and' the arguments advanced before us.
Appellant’s arguments concentrate largely on the findings of fact below, that “there is no competent evidence” to show freely offered ex-factory prices or to establish that the buyer commissionaire was a buying agent for appellant. While I might use somewhat different language to express the findings, I, too, would have found on the record before us that, on the weight of evidence of record, appellant (plaintiff below) had not shown the freely offered ex-factory prices which he claims.
Appellant has seized on certain language of the opinion below to belabor an ingenious and complicated argument as to hearsay evidence. This appears the creation of a straw man for the dubious satisfaction of knocking him down.
We have no issue here as to admissibility or nonadmissibility of hearsay evidence and, hence, no case for a requirement that there shall be timely objection to its introduction. Affidavits, such as that on which appellant relies, are made admissible in reappráisement appeals by statutory directive. No one may effectively object to their introduction into evidence.
Congress, however, has not told this court that every statement in each such affidavit is to be taken as conclusively binding on the court, or as sole proofs of affidavit assertions. Doubtless, Congress could not effectively dictate the judicial judgment of a constitutional court. At least, no one, save only appellant, seems to have attempted to show that Congress has done so.
The affidavit presents in the record one item of proof, to be weighed by the court as to its sufficiency either in overcoming or in failing to *667overcome the presumption. Like the trial judge, I find that the affidavit here has not overcome the presumption.
Appellant’s witness testified that he negotiated an f .o.b. price at the factory in Japan. He was unimpressive, under questioning, as to his understanding of what an ex-factory price is. Affiant, however, stated that the same goods, as those here in issue, could be bought by others at the same ex-factory prices; but did not state any facts in support of this conclusion, or facts as to what those asserted ex-factory prices were at the times of exportation of this merchandise.
Conclusory statements are not proofs of the facts on which the conclusions might be based. It is for the court to find, on the'weight of factual evidence and where export value is the basis of appraisement, what price is and in what principal market. Mere assertion of the finding that is claimed by an importer, is not adequate proof of facts sufficient for the court to make the findings.
As Judge Johnson, speaking for our appeals court, said in the oft-cited case of Brooks Paper Company v. United States, 40 CCPA 38, C.A.D. 495:
It appears to us that the basic error of the trial court lies in the failure to properly distinguish between ultimate facts and evidentiary facts. “Evidentiary facts” must be found from the testimony or other evidence. “Ultimate facts” are reasoned conclusions drawn from the evidentiary facts. Commissioner of Internal Revenue v. Sharp et al., 91 E. (2d) 804, C.C.A. 3. Considered with reference to the facts or evidence by which they are established or proved, “ultimate facts” are but the logical results of the proofs, or, in other words, mere conclusions of fact reached by the processes of logical reasoning from the evidentiary facts. Rickey et al. v. Ritz-Carlton Restaurant & Hotel Co. of Atlantia City, 96 E. (2d) 748, C.C.A. 3. The ultimate facts are the issuable facts without proof of which plaintiff cannot recover. Maxwell Steel Vault Co. v. National Cashet Co., 205 E. 515; see also United States v. Smith, 39 E. (2d) 851, C.C.A. 1. [Italics quoted.]
The Supreme Court has defined “substantial evidence” as evidence affording a substantial basis of fact from which the fact in issue can be reasonably inferred. Substantial evidence, said the Court further, is such relevant evidence as a reasonable mind might accept as adequate to support a conclusion, and it must be enough to justify, if the trial were to a jury, a refusal to direct a verdict when the conclusion sought to be drawn from it is one of fact for the jury. National Labor Relations Board v. Columbian Enameling & Stamping Co., 306 U.S. 292.
Under this test of substantial evidence we think it clear that a mere declaration of an essential ultimate fact in issue is not substantial evidence. As noted above, ultimate facts are to be deduced from evidentiary facts by inference, Hickey and Revenue cases, supra, and are the issuable facts which a complainant must prove to prevail, Steel Vault case, supra. This being the case, it seems clear that ultimate facts cannot at the same time also be the facts which afford a substantial basis of fact from which the fact in issue can be reasonably inferred. We believe these distinctions are implicitly recognized in the case of National Labor Relations Board v. Hudson Motor Car Co., 128 F. (2d) 628, *668wherein the Circuit Court of Appeals of the Sixth Circuit discussed the interrelationship between “substantial evidence,” “ultimate facts,” and “primary” or “evidentiary” facts. [P. 45. ]
In Kobe Import Co. v. United States, 42 CCPA 194, C.A.D. 593, Judge Cole said:
Appellant’s right to introduce evidence by means of affidavit cannot be questioned. It is expressly given to him by statute. 19 U.S.C. 1501; 28 U.S.C. 2683. The fact that the evidence in question was introduced by affidavit does not, however, affect the substantive issue of whether the statements therein appearing constitute substantial evidence of the ultimate facts sought to be proved thereby. [P. 199.]
I concur in affirmance of the judgment below.